 

 

UN|TED STATES DlSTR|CT CCURT
MlDDLE DlSTR|CT OF PENNSYLVAN|A

Eugene Ruddy and Rebecca
Ruddy, husband and wife,

individually and as parents of S. R.,

a minor
121 Sandwedge Drive
Mountain Top, PA 18707

Plaintiffs,

v.
Polaris lndustries, lnc.
2100 Highway 55
Medina, MN 55340
and

Po|aris Sales, lnc.
2100 Highway 55
Medina, MN 55340

and
Federal-Mogul, LLC
27300 West 11 Mi|e Road
Southfie|d, Ml 48034

and
Federal-Mogul, Corporation
26555 Northwestern Highway
Southfie|d, Ml 48033

and
Carter Fue| Systems, LLC
127 Pub|ic Square
Suite 5110
C|eve|and, OH 44114

and/or
101 East industrial B|vd.
Logans Port, |N 46947
and

Moe|ler Marine Products
f/k/a Tempo Products, lnc.
801 North Spring Street

 

No. 3:17-cv-423

(Judge Mariani)

 

 

Sparta, TN 38583
and
The Moore Company
36 Beach Street
Wester|y, Rl 02891
and
|nca Products Acquisition
Corporation
Corporate Trust Center
1209 Orange Street
Wilmington, DE 19801
and
Seastar Solutions
1 Sierra Place
Litchfield, lL 62056

Defendants.

 

 

ORDER

AND NOW, this [l! day of January, 2019, for the reasons stated

in the foregoing memorandum, it is hereby ordered and decreed as

follows:

1. The Motion for Partial Dismissa| (Doc. 89) filed by Defendants The

Moore Company, lnca Products Acquisition Corporation, and

Seastar Solutions |nc. is hereby denied.

By the Court:

144

 

Roberr D. Mariani
United States District Judge

 

